OFFICE   OF THE ATTORNEY    QENERAL    OF TEXAS
                        AUSTIN




Honorablr Xilllar S. Lmron
Ssor8tary of %sta
Austin,   Taxar




                                             your     v
                                                    req   et   ror
                                             rror tha prrtlnant

                                           Taxer, arising
                                            here.priority
                                           ntedatar the
     Pranohim T


                                          whether or not
                                    ohiar Tax lion l&riaat
                                    obtsinad by toreolo-
                                   im, and possibly in
                                tanolng .tha drranrr of

                                        , or Parnon’a Civil
                                         VT11 0r ROurr Bill
                                        n, that laoh and
                                        ohartsred or auth-
                  eat4In *Texas,shell, on or berorr ‘!ay 1 or
each year, pay in advanoo tc tha Saoratary of State a fran-
chise tax for the year ~01loriag 3t the rata and a(1oaloulatrd
in thr xanner providrd in raid rtatutr.
          Thr tax lmpoaad upon oorporetionr, by thr statute
rarerrod to above, is a tax upon thl corporation for the
    Honorablr rrilllaaJ. kwron - page 2


    prlrllrgr or oarrylng on burlnraa In T81ar. Ford 'dotor
    Company v. Baauoh8mp, 60 3. C. C. 273, 308 U. 3. 331, 84
    Law Xd. 304; Oa8r, Soott & Company T. Shannon, 115 s. W.
    361; Ualtrd North rnd South D8rrlopnunt Company v. bath,
    78 South R’artrrn (2d) 650.

              Artlolr W&3, of 98rnon*a Civil Statutes   or Taxaa,
    prorld88 that 811 oorporatlonaraqulrad   to pay an annual
    rranohl88 tax rhall brtweon J8nuarY 1 and X8roh 15 o r laoh
    par maka a rrport  to tha Saoratary ot Stata,  on blrnkr
    furnlahad by that orrloar,  rhowlng tha oondltlon or auoh
    oorporatlon on tha 188t dar ot It8 praordlng tiaoal year.
    That atatuta rurth8r prorldra ior thr ganaral lnroraatlon
    thst mud br shown on arid framhiaa tax report. Tbr lt8tutr
    oonolud8a with tlu rouowingr “Thr Stat@ 8hall hat8 a
    prior li8n on 811 oor oratr prop8rty for all tranohlrr
    taxaa, pon8ltl88 and % tor88t.”
               The tar la to b8 ooeputrd from the rrporta rr-
    qulrad by Artlolrr 7087 and 7069, a8 earndad, of Yarnon*
    Civil Statutra ai Taaar and thr corporation, In taot,
    usually rix48 It4 own t8x. Southern Realty Company 1.
    'JoCallup,65 hdaral   (2d) 939, Cortlorrrl danlrd, 4 S. Ct.
127, 290 u. s. 692, 76 &W xd. 596.
              Artlola 7095, 0r Yarnon’  Clrl~ Statutaa 0r
,   Toaaa, protld8a rot thr Attornay Csnaral to bring rult
    agalnat any oorporrtlon to raoofar rranohlaa taaar, pon-
    altloa and intrnst and to iorfrlt  it4 ohartar in tha
    aannar tharaln prorldad.
               The nature and axtrnt of tha tr4ohlar tax llw
    prorlalon in Art1010 ?089, aupra, doaa not apprar to hara
    bran bafora thr Taraa oourtr. Howav8r, tha Fifth Ciroult
    Court or Appeals In tka 0888 of Southarn iiaaltyCompany v.
     'oCaIlm, lupra, In paaalng upon an allagad w8nt of equal
    protaotlon  In tha rr~nohlaa tax law8 of Taxaa baoauaa a
    foraign corporation, ooalng Into T8xaa tc do bualnraq,,doaa
    not hsra to %akr a raport or pay thr tax until thr and of
    tha tlrrt Jaar, raid: "Tha auggr-tlon that tha toralgn
cm,EIonorabla Wlllaa        J. Lawson   - pagr 3



  oorpOr8tionmig..htwithdraw fr0.aTerse durlnf!the firat
                                                    ----
  yaor and STBdS the taxa8 18 without mrit.   :&St 1:


  payers     01
  Suoh la not tha usual rasultnhan oodlataxpayar~8raUa8
  hla    tax.*

             The Oaee oi illaaionXndap8ndantSoho      Digtriot
  T. irm@trOnfi, (TSX. timpI.AC&) 222 2. ;;r201, althouh
  not Involving the tranohlsa tax laws 0r this stats, lo
  portinrnt to a oonsidaratlon Oi your question. In that
  case t&a facto ahowd that     an independent8OhOol di8trfot
  asseasad a school tex upon th property     oi an 011 coolpany
  ror tha yaara 1912, 1913, and 1914. Cn January 6, 1914,
  the first  Hatlonal !Amk ot Brownarllla cold the proparty
  at a truata.;*nsalo under the provlalons of a dead or
  trust whlot the co3psnr had aracutac and dalivsrad tr; it;
  and Anuatro~,   a otockholdar   in the ooayny,  bocamr the
  purohaarr.  Eubaa~uant to thr purchase, ani! art8r the
  tare4 ror 1912 and 1913 h80axa dSllnqUent, and aitar dr-
  ;aendror payzirnt,tta tax coll8otor larlod upon the propart~
  and 8dTSrtiSBd it to b8 sold ror the delinquent taxes.
  &matrong, who uas at that tim snge@dd it dismntling tha
  proparty, ?aid t&r amount, undar protest, in order that
  ha alCht not be lnoontanlanoad In fha work and In order
  that ha ctiuldrezota it rrol the county.  i%o property
  consisted of bulldings lracted upon a railway rl&ht of
  vay wltfian agrwment t&at It oculd bs removed. i.rrstrOng
  sued to reoover and tta aohool dlatrlct riled an ansk.ar
  thsraln end a oroes-motion to recover tte taxes. i'ha
  Comlsslon of ~~r?~~ala said:
                 “(1) ‘Thea la cjusstionp3auntud for cLr
           dutarninntlo~r la: Did the :issiGnindaF~@ndsot
           ?ohool dlstriot by G-18lary of a t.:xby tb ool-
           lootor have A lien upon the r.armnai ijroperty
           vAt!iin the district:
                "    . i’haartlclaa pcrrtlnenrto ba oonsid-
           arsd hiri am 957,958, and 961. 'I'ha latter
           part or article 958 reads:
                  “‘The aosesaor and oollaotor simll hare
           fUii   FOwer t    18vy UpOn any ;@rsonal   rroparty
 Iionorablr.lIlllaa
                  J. Lmwaoa - pagr L
a-.

     to aatiaiy any tax iilpoardby thin title; all
     taxaa ahall be a llaa upon tha prowrty upon
     rhloh thry lra aaaoaaa4, and, in oaar any prop-
     arty larlrd upon la about to ba rrmoted out
     oi ttm olty,  ,tha aaaaaaor or ooll.rotorahall
     proorrd to take into hi8 poaaaaalon 80 moh
     thrraoi  aa will pay the tax88 rsaraard  and ooata
     or oollrotlon.’
          ‘Artlolr 957 prorldra, In l   ubatama,   th.t.t
     thr aas4saor hsa thr power tc lary upon 80 .-oh
     property liable to taxatloa 88 nay br aurfl-
     olaat to pay thr tam8 due STOP the parson
     owls  tha tax, aad to adrrrtlaa and 8611 tha
     aama tc aatlary the tama, ooat, and frra. Tha
     only quaatloa or aifri0uitt    pr8arntrd la, ‘:han
     do08 the lien gltaa by artlolr    958 attaoh?
           ”      ‘i’hr prorialona    oi   thrsr artiolra
     40 aot*d;ai with    the oluatlon      Of Mana,   but
     wara 8aaotrd r0r tha guldanoa     cr tb oollaotor
     la thr 41aoharga oi hla duty;     to the and that
     thr powar lrrying     tha tnx sap aot ruxar  tha
     1088 or the aaaasament. .etlclr 958 oovama
     In ao rar as the oraatlon or ths llrn Id oon-
     carmE, whlla artlola 957 prorldrs the naaaar
     or the la r o r c a ma l;r
                            nt tha lion thus orratrd.
     Crarrord v. Yooh,-169 “Jioh: 372, I35 Hi 7. 339;
          ‘(2) 4s artiole 95g doaa not fix-a apse-
     Iflc date when thr lien &Iran t.hereInshall
     attach; snd in rho abarnoe or a speolflo data,
     the 1Ien thus oraatrd attaohrd and baoamo an
     Inounbranoaupon the proprrty as soon a8 ths
     assosassatww ;aedo. .:arawell4cCO. V. Hab-
     barsettle, 39 Tex. CIT. App. 494, 87 S. Vi.911;
     Crugor v. Clnnuth, 3 ..lllaon,Clr. Caa. Ct.
     itpr.I 2L; 37 Cya. 1142 (0).
          “(3) Tha agrard ltatrment of raots shows
     that tha tsxes had baa.1 1wIad a~assaasrd
Uoaorabls ~llllaa J. Lswwn - paga 5
s=,




           “(41 that haa bean said wlth rsfsrsncs to
     the lien ror taxsa rm 1912 and 1913 also ap-
     plisa In so far as ths tam8 for 1914 ars con-
     osmsd. * (Undsrsoorlnq  oura1.
           33 Surre 33 Court 0r Tszaa in Stats v, :;ynns,
134 1’axss 455, 133 :;.:i.(2d) 951, appaal dlaalsasd 310
Ii. ‘a.610, 81 ian 154.1388, ha14 thet In a TSOSiVSrShip
nrocsscllnu  ths ?otor fuel tax llsn or the Gtsts, rlxsd
by irtlcls 7065-a of Vsrnon’a Civil Statutes, waa Ilrst
and prior t:. ths olalm or the Units4 Statsa, under ths
?rlorIty statcts (31 U. !;.C. A. Ssctlm 191) and friar
tn +,:lelien chin Of ona,holding a dssd f>ftrust securing
rlrst nort;:lgabonds. A ooscanion oas~, with very ala-
tlsr ra0tS, in ths Stats    courts was .Xets f. Six, 134
Taxas, 476, 133 2. :;. (24) 953, which oass waa rsrsrssd
by ths Units4 Statss &~uprsa~ Court, undar the style Of
1nitsa Statsa v. ‘i’exas,  62 ;i,Ct. 350; 314 Cow. 5; 350; 86    -'
LSW .:a.         which lattsr court held that the claims
sr ths I;w&tss         O&M first ahsad of the 01sIm ot
2~3s ror +notorfuel taxes under t::ssaid Fsdsral pri-
0rIty statuts. The hcldsr i’;f   a rsflulsrrOrt,:a;sand a
chattsl 3ortFar.snho was a perty tc the suit in t;lrStnte
courts,  did not sppisalfrom ths Jud&mnt of the ..upreaa
Court cf :sxas which held that his olalms wers sscond to
the notor fusl lien of the ,t3tS    and ahead of t&d Chin
rf tte ?eCsrc;l ,qvsrment,    and the :.upra.:c
                                              court ?f t&s
LnItsd Ltates expressly said thet It was not peasIr.,-  upon
the rIghta of tt?eholder of said oontrsotual llans. ;‘ha
   Honorablr   :llliaa f. Lawaon - page 6
F-.

  United Ststsa S~prsms Court In Ualtsd Stats8 ?. Taxer,
          lsaaad to raly haarlly up n the oaae of New York
  lup r a ,
  v. Vsolay, 2gg U. s. 290, 77 Lans. Ch. 34. 754, In its opinion,
  The Malay oaas, aupm, oonosrns4 whothsr or not tha
  Stata of New Tork waa mtitlod    t: hare It8 franohlar taxer
  dsolarsd prior tc and rhea4 of the olala oi the Federal
  Govsrnmnt, in a rroairsrahlp proossdlng, under the Fsd-
  era1 priority atstuta. The United Stat88 Suprrms Court
  points4 out rsry olssrly that the iranohlas tax lien waa
  nothing oars than “a oarsat of a more psrirot lien to
  ooms” and, thsrsrors,   aOt lntibl@d to prlOrltya under ths
  Federal  prlorltg  statute, to the olaima or th United Statsa.
  Nzvsrthslssa, the oourt aada it olsar that the lien uaa
  aurrialsnt ror other purpose8 whan It said:
             *ET the atatutsa oi New York, ‘avary such
        tax or ire (1nOludlngthe annual tranchiao tax
        to be raid b*-corporationa) shall ba a lien
        and bindIM ucoa the real and person61 props’rty
        or the corporation. . . lleblr  to pay the aaas
        until tha aams ia pald In full.* tie Y. Tax
        Law, Conrol. Laua, o&p. 60, 8 197. The llaa
        thua.crsstedla stisotlrs ior many p;;pya
        though Ita mount IS uadete~In44.
        notlos tc lortp.agsss or purchassm, vho 3rs
        held tc lo-n or purchnss at their own rlak if
        they tsks their ~ortgsqes cr 5asds before the
        tax ha6 bean .aasssss4or,,pald. Cars~ v. Keith,
        250 S. Y. 216, 164 N.E. 912; Wgslhardt v.
        ilvino iiaaltyCo. 248 N.Y. 374, 162 N. 3. 287.
        In th>t raqsct it Is almllar t ths lien oi
        a tramtar tax cr duty upon the satats of 6
        dsosasnt. ;?‘IdurbanRealty Corp v. F. ljssk I..
        Realty Corp. 247 N. I. 307, 160 ii.X. 380;
        Stook v. ‘hnn, 255 ta. y. co, 104. It will
        even be au~srIor, at all svsnts after a65888-
        msnt (New York Tsrinal Co. v. Gaus, 204 R. Y.
        512, 514, 98 Ir’.
                        3. 11) to mortgage6 alrrsay
        mads, and ~111 thus prevail against 6 purchassr
        who buys at a fOr@Olo6ur@ aals. New York Ter-
        alnal Co. v. Gau6, supr-3. Cf. Z6rsh611 v. Naw
Koaorablr Xlliam J. Lawson - pag8 7
FI

          York,    254 il. S. 380, 384, 65 L. ad. 315, 318, 41
          s. ct.    l&3. A11 thlr ir aottlrd In :iawYork
          by rrltrratrd juagmnrats.
                 “Tha problan ham Is dlfirrant. To hold
          that a lfrn bar FrOgr@nCad tc ruoh a point ar
          to be a *amIng to aortgaga48sad purohaaars
          of a ooatlngrnt llablllty,llko IInotlor &r
          lia andens, 18 fsr Sro% holdim that while
          thr hsbilftp lo uallpuldatrdsnd ummown the
          lien thus orrotcd Is purfabt and s~~oiflo.
          By tha tdrns oi tha kypothrsla It ia nuthfw
          of tho kind. Ir th6 rtatr Y.ar tc sta:ldupon
          the warning and omit tr ascartcllntko cabt,
          It r::uldnsvor be able tc sell anytthg,     for
          It wuld     not kaow how muoh to sell. :~alast
          %ortgagsar    and puroharrrs a llan perfootsd
          aftamxrda .3aptake effeat by relation as zf
          the data ciftkninahorlta  llan throu::hwbtob
          acrt.xagsrs   and ,?urcbssrs beoaaa chrtrzesblr
          with nctlae. I’hadootrlw 9.fralatlsn will not
          divest the FnitoC Statar or tho prer0rrt0r that
          acarurc! rhan racrlvars ware 3ryolntaC.<

          fir 03se :t Csroy v. Vlnor C. 8%aitb,XIX., supr8,
involved tha franohiss trrxlaw8 of ?IemYorL, the provlrlon
cra?tlnE.the lion bala:;v0r.velallar to t&et pirrtof Article
 *;c juots3 sbovr. ?accauss oi the pertinenoa
7L...*,                                        of the languagr
in 38 oaaa and the slallarity .?fthe Em York statute@ to
our l’exasstatutes, we quotr at length from the oasa, as ai-
10x-a :

               *The nl3tntiff  sues tn recover ha pmohssr
               ( tO9clthJi wlt3 c.:atoi titis sJazchr Tha oon-
          ?riC-3
          tract of rml sstato purchas,sdyraaersouted Daoor-
          >er 11, 1925, tltlo tc br oloaad on Juna lC, 1926.
          .lftarfire ed ournasots olosl~ H&B Slxsd far
          hlguat 3, 192i . CIIthat dstr tltla was rrjfctod
          ror oarloua re.ason8,arrow tltesbsla;:the
          lien cf th:sunpaid franahlaa tax for 1925. ‘Pho
  Zonorabla ‘AllIar J. Laweon - paga 6


I .
      darandant, aallrr, 18 a foralgn (Dalawara)
      Corporation. rurrusnt    to artlola 9-A cr tha
      Tax Law (Cona. Laws, o. 601, lr r r yr o r r lg a
      oorporationdolhg burlnaso In this stat8
      ‘ohs11 annually pay In advaaoa for tha yaar
      baginning Nctarllbrr first s * * an annual fran-
      ohlao tax, to ba ca?).utadby the tar oomlfs:itn
      upon tha bsnla cf Its antlra nat lnooaa,
      Sor Its rim31 or tto calendar yoar next prr-
      oadlw..’ ;e0t1ca 2C9.
             ‘V.VOTYcorpomtion ahall annuslly on or
       bofcre  July first traomit to tLe tax ooatnis-
       rlon a repcrt in the form aad .mnnrr speoi-
       fiad ift 133Oticj11 Ail of tha 0rtiOit.      tiria
                                                 A~.~
       214 etutas how tha to:.shall ba cwr.~.utad.
       Tto tar fired    and Irpcsad shell be .?aid tc ttr
       stitr  tax coamIssIon on or before the 1st
       day of January of laoh yrar.       ‘.;echeuoh tar
       I + 1 ahall ba a 1Ian and binding upon tha
       real and parscnal property     of the oorporatioa
       lldbla to psy tha saaa until the sa?m Is paid
       Ia ruiL* Zactlcn 219-c.
           *This vendor oorporatlon sada a raturn or
      report pureuqnt to esctlon 211 0;1or baforr  *
      July 1, 1925. ;iotax Lad barn fixsd or cow
      puted on tka rocort, but navarbbalasa a tax
      was due rcr tt..ayaar baglnulng Amesbar 1,
      1925, an3 ~13spaysblr on or baroro Jaauaiy
      i, ls26. Zt was to be paid *In UOYmos for
      th yaar bo.-Irkingi:oranbar first, 1925,’
      and was .mda a lien until ;aId.
            Vt.j  t;x beeme FJ lhn, th8r6fL~re, :iOVCk
       her 1, 1425, although tha awuat w;33eubjaot
       ti,futurs coqwtat1r.n. ThIe sethod vf oollaot-
       ing a tuz dua tha rtata ir not Unlike thit
       provldad for oollaotine.tha tar on traaafJra
   Honorable      KllllOmJ. l.arroo - w&a 9
*. .

         under artlola 10 of tba Ter Law. 53ction 222
         prodha   that lllh8# Othl%im   providrd such
         trxrr rho11 br aur and parable at the tkim of
         the tmne~,     ana laotlm 224 3akr8 them a
         lien r;ponthe yro?rrty transirrrad u.?tllpaid,
        Ths Urn attaobas at thr tima of transfer,
        nhioh, ir by will or iatartatr lgm, is the
        aate of the death cr the parson srizraof ~OS-
        M8d      of the property.   ?ldurban !mlty Oor-
        pomtlon    v. ?. he !c L. Realty Cor9oration,
        247 ‘!. Y. 307, 160 N. 8. 3eO. ?he raount cf
        ruol( l~tax, however, oannot be asoertainra
        until >hr satat is spprsload lrndtha rata
        and the amount dctsmiAad as speoiflarlla thr
        act.
              “‘:.‘a held in Rngalhardt  T. .Ilvinohealtg
        co. Inc., 248 :I.Y. 374, 162 I.. !. 2C7, decided
        aftar the trlcl of thin oaae, c,Lr,t    s:.ohtexos
        rare a Urn upon the oorporate :ropwty        .llthou(lh
        no reports     had bean aade and no tax computed.
        The tcx by lam xaa to be paid as Dt'a csrtaln
        titlte,an3 tix pioprrty     of the corporation
        tieaburdaned with thic chirce, tha rract mount
        or bhich ii&&t be suber~uantly :iaed by the tax
        oominisslcT~.    It ras the dutt of the corporation
         to     nnta it timid ana to   make   tha paynrnt. :.m
        said that  thr tn booacw a -1lsn -ucon the real _
        lstnta t,fths OOrpOrntiOA upon ths 15th day Of
        Januqrp in aaah year. 'Ihest:ituto      e?plicobls
        in that oaee mad romrhat diftarrntly from
        the present section.      Tha tsx MS t:.br a llan
        lfro.nthe ti-w when It is 9ayabla,* and it
        was payable on or befor January 15th. he
        quoted words h+va barn omitted fron thr present
        Tzx iat, ttc vmrdlng bdlni::      'iach nuct tsr
        4 4.      &all be a 11~ snd blndinp.upon the
        reel and prsonal     property  of tha corjoration
Eonoroblr ;rllllamJ. Lauron - peg4 10


        llablr tp vay the name untll thr aam      la pala
        In full:’ This oonfonna the language of eeo-
        tlon 219-0 applloablr to oorporatiooe to tha
        *ordIng of motion 224 oorrrln& the llen or
        transfer taxrr. Both yrorisions shculd, In
        oonoeqwnoe, hare rlmllar ooaatructlo~. The
        errllaat data Is choarn ror tha attsohdent
        Of tha lien, the date or ddnth or tranafar in
        the OAO ceae, aad tne firat of :iormbdr IA t&s
        other.
               hen) therefore, on tile 3d zr .%u&ust,
             “ii
            1926, th6
                  CiartIAaantS ettaznptadto closa title
        the property was Inaumbsred by the frnnohiae
        tax lien fm the par 1925 wbIc)lthey Lad not
        paid. Tha amount 00uia    larlly L.:vabeen aa-
        osrtslnra froa the oorporation’e Jl;lyreport
        and the tea .ooarotcdpaid.”
            IA 3s t6 v. t’ynns, suprci, hi3 .?:jA.id .hpra.7d6 Court,
at   :rra 956, asid:   “Re. rule i3 ,panor:rlly   ooosptrd In thin
 ;tota that (111 waysrty rlgkts   uog~irsd und l&old,and all
xcntraate   aadr, are rubjeot to the suthcrlty uf tke Statu
tc l:vy Its teke3 .endcollect It.3Ttv9z.uzi       far th6 support
tf t:d ,~oternimt.”
            :hr qU6st:On of whether or r.ot3 statutory lion
IF t:?h:v6 priority over cth:r 1Irr.sIs cm or lr+3latlra
Intent ticbe drrlred fr0-Ith? langca,*eof tti rtKAtutea.
 ‘tcta T. .:ynca, eupr&; 61 C. Ji’pa:72326, hotion 1178.

             It rlll be noted thst tts ls&slattire    .A this.
.:tstehas geld, in .‘rtiole726;, su:r2, tthrst     “the Ltrt:,
shy;1 heve O,plor llsn on all corporato rroperty fur all
fr~nohise    taxes, yrmltles, md IntsreSt.’ The vrord“Prior”
Le b66d aa an sdJeotIre in the statute. ..abatar’s       i.ew
iAtarAOtiOAO1    Xctlonary, SrCOAa Sdltion, (Tirestha ed-
JeotIre “prior” the f0110~1~ definItIon: *;rroadln~            In
the crdar cf tina; earlier and thorsrore tak5.q rrecadocce;
Fretlouo; . . . anterior; . . .” 1n ;~crds art?ihmcas,
xononbla   ullllaa J. Lmvron - page 11


Farwmant Bdition, Volura 3). pa&. 647 it h aaid: “A8
batwarn two 11858, or 15 a 01888 Of lirnr, th8 on* suparior
to the othara vary properly can ba said to br lprlor.'w
(Fldallty Inr. Trurt       and Sair Dapcait Cmpany v, boanokr
Iron   coapany,    fn F8d.    439, 447).    5.athink tha 10&81a-
tur8 in usinp, the uord apriOra in 8aid Artiolr 7089,          rupra,
intand86    til-t tha Stats’8     lion to 8aOUra tile payorot of
trSnOhi86 tiXS8,     p85Slti88,     and Intrreat lhould be praor-
dent in ardor     of timr,    l8?118r,   end tira?SfO~ toking pr80-
rdrno8, suprrlotit~, and priority over any oontraotual
lIan8, on any property ornrd by thr corporation.
             I,a think tha tranohlsr tex brooms a llm aa or
     1 of tbr yrar In whloh the tex b8oOms
:.feJep                                        dur ee protidrd
in raid  ArtiCl8    7084, 8Upra, and th%t It raoaIn8 a 1Irn
againrt 811 of tha property owned bp the ag%'poretIo5untI1
tha tax, including psnaltiao and lnteraet, is finally paid.
of oouraa, the lien will iollon the proprrty of tha oor-
por*t105 sad 8 mrohasrr 0r the 8ei38would aoauIrr It with
noticr of.and 8.6bjaot to th6 Stata ‘8 1105 for-thr unpaid
rranohlsa taxen, prneltlae, and Intorent.
           You am,    thrrrfora) advised that laoh of thr
qua8tiO58 rablfttrd El fou are anmarrd     I5 tba 8fiirmetila.

                 do not Iatarprrt your inquiry to oall for
              'Iya
a dotsrmination or the qu88tion      0r thr priority 0r tha
Stata tranChi88 tax lima over other tax Urns of tb8 rar-
iOU8  taXiIIg   Unit8 Of th  st8t8  Or T8188 nor Of tha 11058
of the Podrral gotrmmant.        H8ithar do uo oonridrr th8 8OOp8
or Jour Inquiry to oall ror 8 drtrrkulnationof the qu88tIon
of th priority of 8aid ira5Ohi88 -tSXlie5          OV.1   OthS?     8tSt-
utory liens.    ‘8 do aot, thoraforr, pee8 up05 thrao             mttOr8
in thi8 opinion.
            ?:a trti8tthat nr harr fully answarrd your Inquiry.
                                         Your8    rrry truly
                                    ATTWNZY      Cii:M?XL GF TKi.1.9



                                                 Earold ?doCr8ckrn
                                                          A88i8tS5t          -.
                                                                        I _,
                                                                          ,,~
                                                                       I C';
                                                                         3c%::.,
                                                                       '?&&s
                                                                          ;r.:i